Citation Nr: 1647341	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  12-32 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right foot disability, claimed as plantar fasciitis with heel spurs.

2.  Entitlement to service connection for plantar fasciitis with heel spurs, left foot. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1989 to June 1995, January 2003 to January 2004, January 2007 to June 2007, and May 2009 to October 2009, to include service in Iraq and additional service in the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board initially notes that the Veteran claimed entitlement to service connection for right foot plantar fasciitis with heel spur and foot pain.  A January 2012 VA examination report diagnosed plantar fasciitis and degenerative or traumatic arthritis in his right foot.  Accordingly, the Board is recategorizing the Veteran's service-connection claim as entitlement to service connection for a right foot disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his right and left foot disabilities began in service.  Specifically, the Veteran contends that he began having right heel pain during a January 2003 deployment and that bilateral plantar fasciitis recurred during periods of active service and while training to make height and weight requirements as an Air Force Reservist.  

In a November 2004 VA treatment record, the Veteran reported that foot pain, mostly near the heel, began the year prior and progressively worsened.  An X-ray report revealed a plantar calcaneal spur.  A December 2004 VA treatment record noted plantar fasciitis for continued complaints of heel pain.  Additional VA records show treatment for plantar fasciitis beginning in 2011.

In an August 2012 statement, Dr. T.F. indicated that it was "more likely than not" that the Veteran's bilateral plantar fasciitis "could be related to his military service," because plantar fasciitis was commonly caused by activity.  Doctor T.F. determined that there was a good probability that active service either caused or prevented plantar fasciitis from getting better.  Doctor T.F. did not discuss the medical history pertaining to the feet, such as normal foot examinations during service.  

The Veteran underwent a VA foot examination in January 2012 and reported that he noticed a bump on the right heel while running in active service and that a 2004 X-ray report found a heel spur treated with shoe inserts.  The examiner reviewed the Veteran's service treatment records indicating the Veteran underwent a procedure in 1993 to remove a piece of coral from his right heel and noted that additional service treatment records, including two post-deployment health assessments, a January 2003 report of medical history, and a general medical examination that took place less than one year after his October 2009 discharge from the Air Force Reserves reported no foot problems.  The examiner found point tenderness over the distal portion of the plantar service calcaneus and provided diagnoses of plantar fasciitis and right foot arthritis.  The examiner opined that plantar fasciitis was not related to service because a foreign body injection in the heel noted in a January 1993 service treatment record would not cause or result in plantar fasciitis or a heel spur.  In support of the opinion, the examiner also noted that there were no other medical records of treatment for plantar fasciitis or a right foot problem in his military records. 

With regard to entitlement to service connection for a right foot disability, the Board finds that a remand is necessary to obtain a new VA examination and medical opinion.  The January 2012 VA examiner did not address the Veteran's contentions that a bilateral foot disability was caused by years of training in active service or that he noticed a bump on the right heel during a 2003 deployment when determining that his current plantar fasciitis diagnosis was not related to service.  In addition, the examiner did not discuss the 2004 X-ray report that revealed a heel spur or his additional VA treatment records that included treatment for plantar fasciitis beginning in November 2004.  Moveover, the examiner did not provide an opinion on the etiology of the Veteran's diagnosis of right foot arthritis. 

With regard to entitlement to service connection for a left foot disability, the Board also finds that a remand is necessary to obtain a new VA examination and medical opinion that determines whether the Veteran has a current left foot disability and, if so, whether the disability is related to active service.  The Board finds the January 2012 VA examination unclear as to whether the Veteran has left foot plantar fasciitis in light of VA treatment records and an August 2012 letter from the Veteran's private physician indicating treatment for bilateral plantar fasciitis.  The Board finds that an additional VA examination that provides an opinion and adequate rationale for any current left foot disability is warranted.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records dating since April 2015.

2.  After the above development has been completed to the extent possible, schedule the Veteran for a VA foot examination to obtain opinions as to whether any current right or left foot disability is related to his service.  The claims file should be reviewed by the examiner in conjunction with the examination.  All indicated tests should be accomplished, and all clinical findings reported in detail. 

After a review of the evidence of record, the examiner should identify all right and left foot disabilities present during the pendency of the appeal (beginning October 2011).  For each diagnosed disability, the examiner should address the following: 

(a) When did the disability first manifest? 
(b) If the disability first manifest before the Veteran's last period of active duty ended in October 2009, provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that the disability (i) arose during service or is otherwise related to the Veteran's military service, and if not, (ii) was permanently aggravated beyond its normal progression during any of the Veteran's subsequent periods of active duty.  
(c) If the disability first manifest after the Veteran's last period of active duty ended in October 2009, provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that the disability arose during service or is otherwise related to the Veteran's military service.

The examiner should specifically address:  November and December 2004 VA treatment records reporting that the Veteran noticed right heel pain in active service, an August 2012 private treatment record indicating bilateral plantar fasciitis was related to active service, and the Veteran's lay statements that his plantar fasciitis reoccurs during active service.

A complete rationale for all opinions must be provided. 

3.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


